Exhibit 10.4
(HANDLEMAN COMPANY) [k33709k3370901.gif]
HANDLEMAN COMPANY ENTERS INTO DEFINITIVE AGREEMENT ON
THE SALE OF ITS CANADIAN MUSIC OPERATIONS, REACHES
AGREEMENT IN PRINCIPLE TO SELL UK SUBSIDIARY
Troy, Michigan – July 29, 2008 – In its continuing efforts to address the rapid
and fundamental changes under way in the music industry, Handleman Company (Pink
Sheets: HDLM) today announced that it has entered into definitive agreement to
sell its Canadian music operations to Anderson Merchandisers, L.P. (“Anderson”)
of Amarillo, Texas. The sale includes Handleman’s music inventory and other
selected assets related to its Canadian operations. Anderson will also be
retaining Handleman’s Canadian workforce of approximately 230 employees.
Completion of the sale will occur shortly after receipt of Canadian regulatory
approval, which the parties expect to receive in the near future.
In June, Handleman announced its decision to exit the North American music
business and entered into a definitive agreement pursuant to which it sold music
inventory and selected other assets related to its Wal-Mart business in the U.S.
to Anderson. Since then, Handleman has been working with its other U.S. music
customers to assist them in achieving a smooth transition to other music
suppliers. This transition is progressing and is expected to be substantially
completed by the end of August.
Separately, Handleman announced today that it has reached an agreement in
principle to sell a majority of its assets and operations of its United Kingdom
(UK) subsidiary to a subsidiary of Tesco PLC (Tesco). Completion of that
transaction is expected in the coming weeks. Tesco is expected to retain a
majority of Handleman’s UK-based employees once the contemplated transaction is
complete. Handleman UK Limited has been a leading UK-based distributor and store
merchandiser of books, music, computer games and other products.
Handleman has also closed on the sale of its Artist to Market Distribution unit
(“A2M”) to Eurpac Service, Inc. A2M is an independent music distributor that
works directly with branded artists and artists’ management to streamline the
supply chain and deliver new music product to the marketplace. Handleman’s other
businesses, which are not involved in or affected by the transactions announced
today, will continue normal operations as it explores opportunities to maximize
value for the benefit of the Company’s stakeholders. These other businesses are
Crave Entertainment Group, Inc. (“Crave”), a leading full-service distributor of
video game software, hardware, and related accessories and a specialty video
game publisher, and REPS LLC, a national in-store merchandiser. Handleman has
retained the investment banking firm W.Y. Campbell & Company for the purpose of
exploring a sale or other strategic options for Crave and REPS.
Albert A. Koch, President and Chief Executive Officer of Handleman, said, “We
are continuing to make good progress in our efforts to complete the wind-down of
our North American music business, operate our ongoing businesses, and explore
opportunities to maximize the value of other assets and operations for the
benefit of our stakeholders. We continue to explore how best to maximize the
economic return to our shareholders.”

 



--------------------------------------------------------------------------------



 



As previously announced, Handleman will consider a distribution to the Company's
shareholders of cash proceeds generated from the asset dispositions in excess of
what is needed to satisfy the Company's obligations. Whether there will be any
excess cash proceeds for distribution to shareholders is subject to a number of
material risks and uncertainties that may prevent any such distribution from
occurring. In addition, the Company is exploring other alternatives to maximize
shareholder recoveries. Accordingly, while the Company believes that a cash
distribution is a possibility, actual results may differ from current estimates,
perhaps materially. The Company will provide information about future cash
distributions, if any, at such time as it believes that they are reasonably
estimable.
Cautionary Comment Regarding Forward-Looking Statements
This press release contains forward-looking statements, which are not historical
facts. These statements involve risks and uncertainties and are made pursuant to
the safe harbor provisions of the Private Securities Litigation Reform Act of
1995. Actual results, events and performance could differ materially from those
contemplated by these forward-looking statements because of factors affecting
any of a number of critical objectives, including, without limitation, obtaining
all required regulatory approvals to sell the assets and operations of our
Canadian subsidiary to Anderson, the completion of an agreement to sell a
substantial portion of the Company’s UK assets to TESCO, our ability to
transition our U.S. music customers other than Wal-Mart to other vendors
smoothly, maintaining satisfactory working relationships with our lenders,
customers and vendors, maintaining sufficient liquidity to fund our day-to-day
operations, retaining key personnel, satisfactory resolution of any outstanding
claims or claims which may arise, finding and capitalizing on opportunities to
maximize the value of the Company’s non-music operations, selling certain of the
Company’s assets in a timely manner and for amounts reasonably consistent with
the Company’s valuation of those assets, and other factors discussed in this
press release and those detailed from time to time in the Company’s filings with
the Securities and Exchange Commission. Handleman Company notes that the
preceding conditions are not a complete list of risks and uncertainties. The
Company undertakes no obligation to update any forward-looking statement to
reflect events or circumstances after the date of this press release.
Handleman Company:

         
 
  Rozanne Kokko,   Greg Mize,
 
  Senior Vice President and CFO   Vice President, Investor Relations
 
  (248) 362-4400, Ext. 3998   and Treasurer
 
      (248) 362-4400, Ext. 211

 